 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROSALIE JOSEPHINE CARBAJAL,                       No. 2:19-cv-988-EFB
12                       Plaintiff,
13            v.                                        ORDER TO SHOW CAUSE
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18           Pursuant to the court’s scheduling order, plaintiff was required to file her motion for

19   summary judgment by no later than October 28, 2019. ECF No. 5. As of the date of this order,

20   plaintiff has not filed her motion for summary judgment. Local Rule 110 provides that failure to

21   comply with the court orders “may be grounds for imposition by the Court of any and all

22   sanctions authorized by statute or Rule or within the inherent power of the Court.”

23           Accordingly, it is hereby ORDERED that:

24           1. Plaintiff shall show cause, in writing, no later than April 20, 2020, why sanctions

25   should not be imposed for her failure to timely file her motion for summary judgment.

26           2. Plaintiff shall file her motion for summary judgment no later than April 20, 2020.

27   /////

28   /////
                                                        1
 1          3. Failure to comply with this order will result in dismissal of this action for lack of
 2   prosecution and/or failure to comply with court orders. See Fed. R. Civ. P. 41(b).
 3   DATED: March 30, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
